Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1, 4-10 & 13-20 are allowed. 							       The following is an examiner's statement of reasons for allowance: 
 Regarding Claim 1: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a method for forming interlayer connections in a semiconductor device, the method comprising: forming a plurality of interlayer connection openings with an etchant by etching through the plurality of guide openings, with the etchant exposing a first plurality of conductive lines at a first level by removing the first capping layer and the etchant exposing a second plurality of conductive lines at a second level by removing the first capping layer, an interlayer dielectric, and a second capping layer, where the second level is at least one metal layer from the first level.
.
The most relevant prior art reference due to Feurprier et al. (Pub. No.: US 2016/0379929 A1) substantially discloses a method for forming interlayer connections in a semiconductor device, the method comprising:						patterning an etch stack to provide for a plurality of interlayer connections (Par. 0047-0048, Figs. 16 & 17 – etch stack comprising 1601 (SiARC) & 114 (OPL));					etching guide layers following the etch stack to a first capping layer to form a plurality of 
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 1 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 1 is deemed patentable over the prior arts.

Regarding Claims 4-9: these claims are allowed because of their dependency status from claim 1.

Regarding Claim 10: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a method for forming interlayer connections in a semiconductor device, the method comprising: forming a plurality of interlayer connection openings with an etchant by etching through the plurality of guide openings, with the etchant exposing the first plurality of conductive lines at a first level by removing the first capping layer and the etchant exposing the second plurality of conductive lines at a second level by removing the first capping layer, an interlayer dielectric, and a second capping layer, where the second level is at least one metal layer from the first level.
.
The most relevant prior art reference due to Feurprier et al. (Pub. No.: US 2016/0379929 A1) substantially discloses a method for forming interlayer connections in a semiconductor device, the method comprising:						patterning an etch stack to provide for a plurality of interlayer connections over a first plurality of conductive lines and a second plurality of conductive lines (Par. 0047-0050, Figs. 16 & 17 – etch stack comprising 1601 (SiARC) & 114 (OPL), first conductive lines 902, second conductive lines 101);											etching guide layers following the etch stack to a first capping layer to form a plurality of guide openings for both via and svia locations (Par. 0047-0049, Fig. 18 - guide layers comprising 110 (HM) & 108 (dielectric layer) – via location 1702 and svia location 1704);				forming a plurality of interlayer connection openings with an etch by etching through the 
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 10 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 10 is deemed patentable over the prior arts.

Regarding Claims 13-17: these claims are allowed because of their dependency status from claim 10.

Regarding Claim 18: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a semiconductor structure with interlayer connections, the semiconductor structure comprising: a plurality of trenches formed in the dielectric layer, with some of the plurality of trenches linking two or more of the plurality of vias and the plurality of svias to form a chamfer via, wherein the chamfer via includes at least one via portion connected to one of the first plurality of conductive lines at the first level and at least one svia portion connected to one of the second plurality of conductive lines at the second level, and with some of the plurality of trenches expanding the plurality of the vias to form expanded vias.
.
The most relevant prior art reference due to Feurprier et al. (Pub. No.: US 2016/0379929 A1) substantially discloses a semiconductor structure with interlayer connections, the semiconductor structure comprising:								a first plurality of conductive lines disposed within an interlayer dielectric (ILD) covered by a first capping layer (Par. 0047-0050 together with 0031, Fig. 19 -  first conductive lines 902, first capping layer 106, interlayer dielectric 104);								a dielectric layer over the capping layer ((Par. 0047-0050 together with 0031, Fig. 19 – dielectric layer 108);											a plurality of vias formed through the dielectric layer and the capping layer to the first plurality of conductive lines at a first level (Par. 0047-0050 together with 0031, Fig. 19 – vias 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 18 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 18 is deemed patentable over the prior arts.

Regarding Claims 19-20: these claims are allowed because of their dependency status from claim 18.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


01/29/2021
/SYED I GHEYAS/Primary Examiner, Art Unit 2812